Citation Nr: 0027131	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected right ear hearing loss, currently rated as 
noncompensable.  

2.  Entitlement to a higher initial rating for service-
connected sinusitis, currently rated as noncompensable.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by shortness of breath.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1994.

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
made the following determinations: granted service connection 
for right ear hearing loss and assigned a noncompensable 
rating; denied service connection for left ear hearing loss; 
granted service connection for sinusitis and assigned a 
noncompensable evaluation; denied service connection for a 
left knee disability; denied service connection for tinnitus; 
denied service connection for an undiagnosed illness 
manifested by gastroenteritis, muscle aches, shortness of 
breath, and rashes; denied service connection for a 
personality disorder and dysthymic disorder; deferred a 
decision regarding service connection for headaches pending 
medical evidence; and denied the assignment of a 10 percent 
evaluation under the provisions of 38 C.F.R. § 3.324.

In November 1995, VA received the veteran's notice of 
disagreement with regard to the noncompensable ratings 
assigned his right ear hearing loss and sinusitis, as well as 
the claims of service connection for a left knee disability 
and an undiagnosed illness.  A statement of the case was 
issued later that month, and the veteran submitted a 
substantive appeal dated in March 1996.  As requested, the 
veteran was afforded a hearing, and testified before the 
undersigned in March 1998 at the RO.

In an October 1998 decision, the Board granted the claim of 
service connection for gastroenteritis, and denied the claims 
of service connection for a chronic undiagnosed illness 
manifested by muscle aches and joint pain and a chronic 
undiagnosed illness manifested by skin rashes.  The Board 
also remanded the issues of entitlement to increased 
(compensable) evaluations for service-connected sinusitis and 
right ear hearing loss, as well as the issues of service 
connection for a left knee disability and an undiagnosed 
illness manifested by shortness of breath. 

The claim of service connection for a left knee disability 
was granted, and the grant is reflected in an October 1999 RO 
rating action.  Therefore, the Board no longer has 
jurisdiction over the issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

In the Introduction portion of the October 1998 decision, the 
Board referred the issue of service connection for tinnitus 
to the RO.  It was noted that the claim had been denied by 
rating action of June 1995, and that the veteran had raised 
the issue during his March 1998 hearing.  The RO has not 
addressed this issue, therefore, the Board still does not 
have jurisdiction over this issue, and it is once again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The average pure tone threshold in the right ear at 
1,000, 2,000, 3,000, and 4,000 hertz is 1 decibels with an 
100 percent correct speech discrimination that equates to 
acuity level I; the hearing for the non-service-connected 
left ear is considered normal or acuity level I.

2.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

3.  The veteran does not suffer from deafness and the degree 
of his hearing loss is not comparable to deafness.

4.  Prior to and as of October 7, 1996, the veteran's 
sinusitis has been productive of no more than x-ray 
manifestations and mild or occasional symptoms. 

5.  As of October 7, 1996, the veteran's sinusitis has been 
manifested by occasional attacks, which is are not comparable 
to one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

6.  The veteran had complaints of shortness of breath in 
service and shortly after service, and now has diagnosed COPD 
(chronic obstructive pulmonary disease). 


CONCLUSIONS OF LAW

1.  Prior to and as of June 10, 1999, the criteria for a 
compensable evaluation for right ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 4.7; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. § 4.85, 
4.86, Diagnostic Code 6100 (effective June 10, 1999).  

2.  Prior to and as of October 7, 1996, the criteria for a 
compensable evaluation for sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7 (1999); 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6513 
(effective prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6513 (effective October 7, 1996).

3.  COPD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(b) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Right Ear Hearing Loss

At the time of the veteran's separation examination in July 
1994, it was noted that the veteran was referred to audiology 
due to a significant threshold shift.  Also, the veteran 
reported problems with hearing loss on his medical history 
report. 

On an authorized audiological evaluation in January 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
20
15
15
12
LEFT
15
15
10
10
15
12

Speech audiometry revealed speech recognition ability of 92 
percent for the right ear and 98 percent for the left ear.  
The examiner determined that the veteran's hearing was normal 
bilaterally.   

By rating action of June 1995, service connection for right 
ear hearing loss was established.  A noncompensable rating 
was assigned, effective August 24, 1994.  

In March 1998, he testified that his wife has noticed a 
decline in his hearing since that examination.  He also 
testified that he had been treated for the condition, but not 
recently.  

On an authorized audiological evaluation in November 1998, 
pure tone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
5
0
0
0
1
LEFT
5
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner determined that the test 
results revealed normal hearing bilaterally, and that 
impedance audiometry indicated normal middle ear function 
bilaterally. The examiner further commented that the test 
results did not indicate the need for further medical 
intervention.  

Sinusitis

The service medical records reflect the diagnosis and 
treatment of chronic pan-sinusitis in 1989.  At the time of 
the July 1994 separation examination, the veteran reported 
his history of recurrent sinusitis with associated headaches.  
It was noted that the condition was asymptomatic and NCD (not 
considered disqualifying).  

A VA Persian Gulf Registry examination was conducted in 
November 1994.  The examiner noted that the veteran had 
complained of respiratory problems, and reported a definite 
diagnosis of large tonsils.  He also complained of a chronic 
sinus problem with a stuffy nose.  It was noted that the 
sinus x-ray was negative, and that he was to go for an ear, 
nose and throat evaluation.  The ear, nose and throat 
evaluation was completed in January 1995.  The examiner 
determined that there was no evidence of acute or chronic 
sinusitis.  

By rating action of June 1995, service connection was 
established for sinusitis.  A noncompensable rating was 
assigned, effective August 24, 1994.

In March 1998, the veteran testified that he has more than 
three episodes of sinusitis per year.  During one episode, 
he was reportedly placed on steroids.  The length of the 
attacks depends on how great the pain is.  It has not been 
as bad as it had been in 1987, but it has been bad enough to 
numb parts of his face and produce pain to the degree that 
he has to miss work.  He has gone to VA and been given 
Tylenol with Codeine.  X-rays had revealed an air pocket 
blockage.  He also noted that two appointments had been 
canceled because the nurse practitioner did not show up.  
The steroids are administered in an inhaler.  

The RO asked the veteran in November 1998 where he was 
receiving treatment for his sinusitis.  He did not respond.

A VA examination was conducted in December 1998.  The veteran 
complained of occasional sinus problems.  On examination, his 
nose was normal with no evidence of epistaxis.  The veteran 
described pain over his forehead which is mild and he does 
not take medication for it.  There was no interference with 
breathing through his nose and he did not have any discharge.  
There was no dyspnea at rest or on exertion.  He is not on 
treatment.  There is no speech impairment.  He has not had 
allergic attacks or other symptoms.  The examiner reported a 
diagnosis of sinusitis by history. 

Shortness of Breath

Other than the report of sinusitis, the veteran's service 
medical examination and history reports from July 1987, March 
1988, February 1991, March 1993, and July 1994 are negative 
with regard to the mention of shortness of breath.  The 
service records do show that the veteran was treated for 
productive cough in July and August 1989, and bronchitis in 
March 1991 with complaints of congestion and shortness of 
breath.  

A VA Persian Gulf Registry examination was conducted in 
November 1994.  The examiner noted that the veteran had 
complained of respiratory problems, including difficulty 
breathing at times even when sedentary; and a chronic cough 
for the last 2 years productive of small amounts of yellow 
phlegm.  The examiner reported a definite diagnosis of large 
tonsils.  The chest was considered to be within normal 
limits.  The examiner also noted an impression of possible 
allergic diathesis (tendency or disposition).  

At the time of a VA general medical examination in January 
1995, the veteran reported that since serving in the Persian 
Gulf, he had episodes of difficulty catching his breath.  He 
would also cough from time to time, which was productive of 
yellow sputum.  He gets short of breath after four or five 
blocks of walking on a flat surface or when walking up two 
flights.  He has not smoked in five years.  On examination, 
the chest was clear to percussion and auscultation.  It was 
noted that his pulmonary status was to be evaluated with a 
review of chest x-ray and pulmonary function tests.  It was 
also indicated that the veteran is a nonsmoker.  

In March 1998, the veteran testified that his shortness of 
breath is primarily decreased exercise tolerance.  He noted 
that he stopped smoking before his service in the Persian 
Gulf.  His problems with shortness of breath started around 
the time of the Gulf War.  

A VA examination was conducted in November 1998.  The veteran 
reported that during his service in the Persian Gulf, he was 
exposed to smoke and oil.  He developed symptoms of cough and 
sputum production associated with some dyspnea on exertion 
around June 1991.  He denied any wheezing.  His smoking 
history was significant for one-half to three-quarters a pack 
per day for five years.  he quit smoking in 1990.  There was 
no history of allergies or asthma, and his family history was 
negative for allergies.  He had no known medical problems and 
denied any shortness of breath.  He engages in all his 
activities unrestricted, and does not have any respiratory 
problems.  He even lifts weights without any problem.  

The examiner reported that the general physical examination 
was normal, and that there was no evidence of obstructive or 
restrictive disease.  The examiner also found that there was 
mild COPD, and indicated that the x-ray and pulmonary 
function tests confirmed the mild COPD. 


Legal Analysis

Initial Evaluation Claims

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for right ear 
hearing loss, which has been assigned a noncompensable 
rating.  Since the initiation of the appeal, amendments were 
made to the rating criteria used to evaluate the service-
connected disability at issue.  64 Fed. Reg. 25206-25209 
(1999).  The new rating criteria took effect on June 10, 
1999.  The Board also notes that with regard to sinusitis, 
the regulations for evaluation of such disorders were revised 
as of October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have his case reviewed under the most 
favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the most recent 
supplemental statement of the case issued in October 1999 
reflects the application of the new criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application. 

Regarding the retroactive reach of the new criteria, the 
Board notes that in a recent opinion, VAOPGCPREC 3-2000, VA's 
General Counsel held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the veteran is in disagreement with the initial 
ratings assigned for his right ear hearing loss and 
sinusitis.  Thus the Board must consider the ratings, and, if 
indicated, the propriety of staged ratings, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  With regard to the disabilities at issue, 
the Board finds that the evidence does not demonstrate that 
there was an increase or decrease in the disabilities that 
would suggest the need for staged ratings. 

Right Ear Hearing Loss

In this case, the changes do not significantly affect the 
veteran's case since the tables used to rate the disability 
have essentially remained unchanged in substance.  Hence, the 
Board will not remand the case to the RO for initial 
consideration of the veteran's entitlement to a higher rating 
for this disability under the revised regulatory criteria.

Under the old and new versions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essential normal acuity through level XI for 
profound deafness.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.  Currently, under 
38 C.F.R. § 4.85(f), if impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. 
§ 3.383 with regard to paired organs.  

The findings on the most recent VA audiometric examination of 
1998 indicate that the average pure tone threshold for the 
right ear is 1 with 100 percent speech recognition ability.  
These findings correspond to acuity level I under Table VI, 
and the hearing for the nonservice-connected left ear is 
considered normal or acuity level I.  These results combined 
under Table VII to warrant a noncompensable rating for the 
right ear hearing loss under Diagnostic Code 6100.

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a 
noncompensable rating is warranted.  

Here, it has not been established that the veteran uses or 
needs amplification.  Therefore, the prior version of 
38 C.F.R. § 4.86, would not apply here since it addresses 
situations involving the use of hearing aids. 

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluations of 
record, the provisions of the current version of 38 C.F.R. 
§ 4.86 for exceptional patterns are not applicable.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, such 
consideration is not necessary since the findings of record 
do not establish that the veteran suffers from deafness in 
either ear or that the degree of hearing loss is comparable 
to deafness.

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. § 
4.7 (1999).  Here, the preponderance of the evidence is 
against the veteran's claim, therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.

Sinusitis

In this case, the veteran's sinusitis is rated under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Diagnostic Code 6513 contemplates chronic maxillary 
sinusitis.  It is noted that the veteran was diagnosed with 
pan sinusitis during service, which is contemplated by 
Diagnostic Code 6510.  However, the old and new criteria used 
to rate either type of sinusitis are the same.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, in effect prior 
to October 7, 1996, a noncompensable rating is assigned for 
x-ray manifestations only, symptoms mild or occasional.  A 
compensable rating of 10 percent is assigned for moderate 
sinusitis, with discharge or crusting or scabbing, infrequent 
headaches.  A 30 percent rating is assigned for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  

In this case, the collective examination findings indicate 
that the veteran's sinusitis is asymptomatic.  However, it is 
noted that the veteran reported complaints of a stuffy nose 
and headaches, and that during his hearing, he indicated that 
he takes Tylenol with Codeine and that on one occasion he had 
to use a steroid inhaler.  Overall, the degree of disability 
demonstrated by the record does not approximate the criteria 
for a 10 percent rating for moderate sinusitis, and is 
representative of mild or occasional symptoms.  The veteran 
did complain of headaches, which does appear to meet the 
criterion of infrequent headaches.  However, on the most 
recent examination he also indicated that he does not take 
treatment for it.  Therefore, it is reasonable to conclude 
that the degree of all of the manifestations combined are 
adequately described as mild or occasional symptoms, and 
there is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999). 

Under 38 C.F.R. § 4.97, Diagnostic Code 6513, effective as of 
October 7, 1996, a noncompensable rating is assigned when 
sinusitis is detected by x-ray only.  A compensable 
evaluation of 10 percent is assigned when there are one or 
two incapacitating (i.e., requiring bed rest and treatment by 
a physician) episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

As noted during his hearing in March 1998, the veteran 
reported that he has had more than three episodes of 
sinusitis per year and that at times he has had to miss work.  
Therefore, it can be argued that he has experienced non-
incapacitating episodes.  He also noted that at one time, he 
had to be placed on a steroid inhaler.  However, the evidence 
does not show that such treatment was for the prolonged 
period of time required when assigning a 10 or 30 percent 
rating, or that he has episodes requiring bed rest and 
treatment by a physician.  Also, if considering the episodes 
as non-incapacitating, it is clear that he experiences 
headaches (which are already service-connected as migraine 
headaches), but as noted above, he also indicated on the most 
recent examination that he does not take treatment for it.  
Additionally, the medical evidence is negative with respect 
to findings such as purulent discharge or crusting, which are 
also considered when assigning a 10 percent rating.  
Therefore, the disability picture does not approximate the 
criteria for a compensable rating, and there is not a 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those used to rate sinusitis, do not provide a basis to 
assign a compensable evaluation.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Service Connection for an Undiagnosed Illness Manifested by 
Shortness of Breath

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

In this case, the veteran has raised the issue of service 
connection for shortness of breath as an undiagnosed illness.  
Special rules apply for Persian Gulf Veterans, as provided by 
38 C.F.R. § 3.317 (1999):

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 
(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the 
respiratory system (upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 
(Authority: 38 U.S.C. 1117) 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
shortness of breath.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes service and post-
service medical records.  

The service records clearly show that he is a "Persian Gulf 
veteran" as defined at 38 C.F.R. § 3.317(d), and that he has 
complained of shortness of breath.  However, he has been 
diagnosed with mild COPD which was confirmed by x-ray and 
pulmonary function tests.  Therefore, the veteran does not 
meet the requirements set forth under 38 C.F.R. § 3.317 since 
his shortness of breath is attributable to a diagnosed 
respiratory condition.  However, shortness of breath was 
noted in service, and shortly (within 3 months) after 
service; and he has been diagnosed with mild COPD.  He has 
complained of shortness of breath more or less continuously, 
and the Board finds that he has satisfied the requirement of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  Hence, 
the preponderance of the evidence favors the claim, and 
service connection is granted for COPD.


ORDER

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss has not been established, and the 
appeal is denied.  

Entitlement to a compensable evaluation for service-connected 
sinusitis has not been established, and the appeal is denied.  

Service connection for COPD is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

